Citation Nr: 0214475	
Decision Date: 10/17/02    Archive Date: 10/29/02	

DOCKET NO.  96-48 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for a neurosis. 

Service connection for a mixed type neurosis was denied by a 
March 1976 rating decision.  The veteran was notified of this 
determination and did not appeal.  The March 1976 rating 
decision became final.  In January 1996, the veteran 
initiated his claim to reopen his previously denied claim of 
service connection for a nervous disorder.  In a June 1996 
rating decision, the RO denied this claim, and indicated new 
and material evidence sufficient to reopen the claim had not 
been received.  The veteran disagreed with this determination 
and subsequently perfected this appeal.  

In July 2002 the veteran appeared and offered testimony at a 
personal hearing on appeal in Washington, D.C., before the 
undersigned member of the Board.  A transcript of the 
veteran's hearing testimony has been associated with the 
claims file.  


FINDINGS OF FACT

1.  Service connection for a nervous disorder was denied by 
unappealed March 1976 rating decision.  

2.  Evidence added to the record since the March 1976 rating 
decision denying service connection for a nervous disorder is 
cumulative of evidence already of record, or is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSION OF LAW

The evidence received since the March 1976 rating decision, 
denying service connection for a nervous disorder is not new 
and material.  The claim is not reopened; the March 1976 
rating decision remains final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 105-475, 114 Stat. 2096, (2000) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001).  This liberalizing law is 
applicable to this appeal.  It essentially eliminates the 
requirement for claimants to submit evidence of a well 
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant, if there 
is no reasonable possibility that such assistance would aid 
in substantiating a claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative, if 
any, of which portion, if any, of the evidence that is to be 
provided by the claimant, and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran had 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, statement of 
the case, and supplemental statements of the case, the 
veteran and his representative have been notified of the law 
and regulations governing the veteran's request to reopen his 
claim for service connection for a nervous disorder, and to 
prevail on the merits, and the reasons for the determination 
made regarding his application.  Moreover, VA has made 
reasonable efforts to obtain all relevant records.  
Specifically, the information and evidence that have been 
associated with the claims file consists of service medical 
records, VA and service department inpatient and outpatient 
treatment records, private clinical records, and hearing 
testimony provided by the veteran.  Thus, upon review of the 
record, the Board is satisfied that the veteran has received 
adequate notice and the information and evidence necessary 
for a fair adjudication of the issue on appeal have been 
properly developed and associated with the claims file.  
Therefore, the adjudication of this appeal, without further 
development, or remand to the RO, poses no risk of prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

New and Material Evidence

At the outset, the veteran is seeking to reopen his claim for 
entitlement to service connection for a nervous disorder.  
The referenced claim was initially denied by the RO in 
March 1976.  The veteran's application to reopen his 
previously denied claim was filed in January 1996.  
Therefore, his application to reopen the claim was initiated 
prior to August 29, 2001, the effective date of the amended 
section 3.156, which redefines the term "material evidence" 
for the purpose of determining if previously denied claims 
can be reopened.  See Fed. Reg. 45,620, 45,629-630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.156(a)).  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise, or permitted the Secretary to do otherwise, and 
the Secretary does so.  See Marcoux v. Brown, 9 Vet .App. 289 
(1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991), see 
also, 66 Fed. Reg. 37,953(1997), VAOPGCPREC 11-97 (March 24, 
1997).  Notably, however, the Secretary of VA has 
specifically provided that the amendment to 38 C.F.R. § 3.156 
will be applicable to all claims filed on or after August 29, 
2001.  As a result, the amended regulatory provisions 
redefining the term "material evidence" are not applicable to 
the veteran's January 1996, claim to reopen, which is 
discussed below.  

In this case, the original claim for service connection for a 
nervous disorder was denied by the RO in a rating decision 
dated in March 1976.  The veteran was notified of this 
decision, and of his appellate rights in a VA letter dated in 
March 1976.  He did not appeal.  

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for a 
nervous disorder is final.  Consequently, the veteran's claim 
as to service connection for a nervous disorder may not be 
reopened absent the submission of new and material evidence.  
See 38 U.S.C.A. § 5108(a).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

When presented with a claim to reopen a previously finally 
denied claim, VA must determine whether the evidence 
submitted by the claimant for that purpose is both new and 
material.  If the Board determines that the claimant has 
produced new and material evidence, the claim is deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence of record, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The evidence received subsequent to the last final rating 
decision is presumed credible for the purposes of reopening 
the veteran's claim unless it is inherently false and untrue, 
or is beyond the competency of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, when a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The evidence of record at the time of the March 1976 rating 
decision, which denied service connection for a nervous 
condition consisted of the veteran's service medical records, 
a June 1975 letter from a private physician and a report of 
the veteran's VA hospitalization in October 1975.  

The veteran's service medical records showed no complaints, 
findings and/or diagnosis of any psychiatric disorder.  On 
the veteran's medical examination for service separation in 
November 1971, a clinical evaluation of the veteran found no 
psychiatric abnormality.  In his June 1975 letter, the 
veteran's private physician, Allan B. Cohen, M.D., reported 
evaluation and treatment provided to the veteran for 
gastrointestinal problems identified as a spastic colon, and 
related that the veteran's medication included Valium.  

When hospitalized by VA in October 1975 for a history of 
abdominal pain, it was noted that on a gastrointestinal 
consult, that the veteran's symptoms referable to the right 
lower quadrant seemed to be more functional and that a later 
referral was being considered.  The veteran was discharged 
after five days of hospitalization and his medications 
included Valium.  Irritable bowel syndrome, and mixed type 
neuroses were the diagnoses rendered at discharge.  

On the basis of the evidence summarized above, the RO in 
March 1976 denied the veteran entitlement to service 
connection for a nervous condition, as this disorder 
essentially was not shown to be manifested in service or 
otherwise attributable thereto.  

The evidence associated with the claims file, since the 
March 1976 decision, and not heretofore of file consists of 
private and VA inpatient and outpatient treatment records 
compiled since August 1989, copies of reports of VA 
examinations in December 1993, and October 1995, a statement 
from a VA staff psychiatrist dated in April 2000, and 
testimony proffered by the veteran at a personal hearing in 
July 2002.  

The private and VA medical records, including a January 1995 
report of treatment by Leroy E. Cohen, M.D., and a summary of 
treatment provided by Robert Scanner, M.D., primarily show 
that the veteran has received continuous treatment for his 
service-connected gastrointestinal condition and has required 
numerous private hospitalizations for related symptomatology.  
He was noted by a private physician, Carmen Hernandez, M.D., 
to have a past medical history of anxiety on an August 1989 
report of medical consultation.  When hospitalized by VA 
beginning in April 1992 his abdominal complaints were 
associated with an attempt to obtain drugs for his diagnosed 
polydrug dependence.  A medical consultation in 
September 1993 noted the veteran's complaints of being 
depressed, and diagnostically assessed the veteran as 
suffering from major depression.  

The report of the veteran's VA examination in December 1993 
addressed the veteran's gastrointestinal tract and only noted 
that he was "given 50 percent disability, nonmonetary for 
neuroses."  Anxiety was recorded as a secondary diagnosis at 
discharge from the Frederick Memorial Hospital in March 1994.  
VA examination in October 1995 focused on the veteran's 
gastrointestinal complaints and made no reference to any 
psychiatric condition by either complaints and/or findings.  

A VA vocational assessment by a drug addiction therapist in 
February 1996 noted the veteran had a history of depression 
and anxiety.  On a psychological assessment that same month, 
the veteran was noted to be rather vague about his 
psychiatric history, although he reported VA outpatient 
treatment and symptoms, which his examiner noted were not 
contained in his medical record.  Depressive disorder with 
psychiatric features was a deferred diagnosis rendered in May 
and July 1997.  A VA primary care clinic notes dated in 
August 1997 and March 1998, indicate the veteran had a 
diagnosis of schizoaffective disorder and depression, and 
that he is prescribed psychotropic medications to include 
Lithium.  

Testimony elicited from the veteran at his personal hearing 
in July 2002 included his assertion that service physicians 
treated him in service for a schizoaffective disorder and 
prescribed Haldol and Lithium.

Analysis 

Medical records received in connection with the veteran's 
application to reopen his claim for service connection for a 
psychiatric disorder do not link his psychiatric condition, 
variously classified, to include a neurosis, to any incident 
of service.  Furthermore, these medical records do not 
demonstrate the presence of a psychosis to a compensable 
degree within one year of service.  Hence the medical records 
received after the March 1976 rating decision are not new and 
material because they do not provide a basis for relating the 
veteran's current psychiatric condition to service.  
Accordingly, the Board finds that the newly submitted medical 
evidence is not of such significance that alone, or with the 
other evidence of record, it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disability.  38 C.F.R. § 3.156(a).  

Additionally, the veteran's testimony rendered in July 2002 
is also not new and material.  The contemporaneous service 
medical records do not support the veteran's bald assertion 
that he was treated for a psychosis in service.  These 
records, as noted previously, are devoid of any psychiatric 
complaints, findings, and/or diagnoses.  As such, the 
veteran's hearing testimony is considered by the Board to be 
inherently incredible.  As such, it has no probative value 
and cannot be considered "material" as defined by the 
controlling regulation. 

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
nervous disorder.  The appeal is therefore denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to service 
connection for a nervous disorder is denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

